Case 8:19-cv-02109-JVS-ADS Document 107 Filed 01/21/20 Page 1 of 1 Page ID #:3818

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          SACV 19-02109JVS(ADSx)                                                  Date     January 21, 2020
 Title             Federal Trade Commission v American Financial Support Services, Inc, et al



 Present: The Honorable           James V. Selna, U.S. District Court Judge
                     Rolls Royce Paschal                                                Sharon Seffens
                         Deputy Clerk                                                   Court Reporter
                Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                       Stephen Fairchild                                           Ariana Hawbecker


                Thomas McNamara, Receiver

                Aaron Watts, Interested Party,
                  Debt Pay Gateway Funds


 Proceedings:           Status Conference


      Cause is called for hearing and counsel make their appearances. Court and counsel
confer. For the reasons stated on the record, the Court continues this matter to
January 24, 2020 at 8:00 a.m.

      Counsel shall meet and confer, and submit a status report no later than 12:00 noon
on January 23, 2020.




                                                                                                            :     25

                                                                 Initials of Preparer         rrp




CV-90 (06/04)                                    CIVIL MINUTES - GENERAL                                         Page 1 of 1
